FILED
                             NOT FOR PUBLICATION                            JUN 08 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



ARMANDO CORONADO-FERRA,                          No. 10-70639

               Petitioner,                       Agency No. A017-197-763

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted May 24, 2011 **

Before:        PREGERSON, THOMAS, and PAEZ, Circuit Judges

       Armando Coronado-Ferra, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s removal order. We have jurisdiction under 8 U.S.C.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1252. We review de novo questions of law, Castillo-Cruz v. Holder, 581 F.3d

1154, 1158-59 (9th Cir. 2009), and we deny the petition for review.

      The BIA properly applied the modified categorical approach in determining

that Coronado-Ferra’s 2008 conviction under Cal. Penal Code § 666 was a generic

theft offense within the meaning of 8 U.S.C. § 1101(a)(43)(G) where the record of

conviction establishes that he was not convicted of theft by false pretenses. See

Carrillo-Jaime v. Holder, 572 F.3d 747, 751-53 (9th Cir. 2009). Coronado-Ferra

is therefore removable as an aggravated felon under 8 U.S.C. § 1227(A)(iii) and

ineligible for cancellation of removal under 8 U.S.C. § 1229b(a)(3).

      In light of our disposition, we need not reach his remaining contention.

      PETITION FOR REVIEW DENIED.




                                          2                                   10-70639